        Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN



BRENDA GEER-FRAZIER,               )
                                   )
Plaintiff,                         )
                                   )
vs.                                )                                Case No. 20-934
                                   )
                                   )                         DEMAND FOR JURY TRIAL
NORTHCENTRAL TECHNICAL COLLEGE     )
1000 W Campus Drive,               )
Wausau, Wisconsin 54401            )
                                   )
and,                               )
                                   )
WISCONSIN TECHNICAL COLLEGE SYSTEM )
4622 University Avenue,            )
Madison, Wisconsin 53705           )

                 Defendants.                         )

                                         COMPLAINT



       Plaintiff, Brenda Geer-Frazier (“Dr. Frazier” or “Plaintiff”), by and through undersigned

counsels, hereby files this Complaint against Northcentral Technical College (“NTC”),

Wisconsin Technical College System (“WTCS”) (collectively “Defendants”) and sues for

declaratory and injunctive relief, compensatory damages, punitive damages, attorney’s fees,

expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 2010

Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq, and Wisconsin Fair

Employment Act, and alleges as follows:


                                JURISDICTION AND VENUE


                                                1
    Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 2 of 12




1. This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

   §§1331 for Plaintiff’s claims arising under 42 U.S.C. §12101 et seq and 42 U.S.C. §

   2000e et seq, based on the Defendants’ continued violation of Title I of the ADA and

   Title VII of the Civil Rights Act of 1964, and supplemental jurisdiction over the

   Plaintiff’s state law claims under Wisconsin Fair Employment Act.

2. The Western District of Wisconsin is the proper venue for this action because the

   Plaintiff’s claims arose within the geographical boundaries of the Western District of

   Wisconsin within the meaning of 28 U.S.C. §1391(b).


                                         PARTIES


3. Plaintiff, Brenda Geer-Frazier is residing in Marathon County, Wisconsin, and is

   otherwise sui juris.

4. Upon information and belief, Defendant Northcentral Technical College is a public

   community college and is located at 1000 W Campus Drive, Wausau, Wisconsin 54401.

5. Upon information and belief, Defendant Wisconsin Technical College System is a system

   of state support for public technical colleges including Northcentral Technical College,

   administered by the State of Wisconsin.


                                          FACTS


6. Plaintiff was an adjunct professor at NTC. She had been working with NTC for eight

   years.

7. Plaintiff has been chronically ill and her health status is extremely unique. Plaintiff has

   been diagnosed with fibromyalgia, lupus, Lyme Disease, MTHFR, and several other

   autoimmune diseases. She has also been struggling with sinus issues for thirty years that


                                              2
    Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 3 of 12




   require her to take Nasacort and Allegra every day and occasionally Sudafed. Any

   invasion of her health, whether through face masks or hand sanitizer, will cause severe

   reactions from her body. Plaintiff has trouble breathing through a mask, and the

   chemicals in hand sanitizers would severely affect her immune system such as causing

   rashes on her skin.

8. Plaintiff was scheduled to teach a class at NTC beginning August 02, 2020.

9. NTC requires all campus visitors, staff and students to wear a mask and use hand

   sanitizer while on campus.

10. On July 29, 2020, at approximately 1:59 p.m., Plaintiff went to NTC campus to meet with

   an NTC employee whose name, upon information and belief, is Kelly, to discuss setting

   up plexiglass in her classroom as a precaution for the spread of Covid-19, so she could

   teach in-person classes during the pandemic.

11. On July 29, 2020, Plaintiff walked in the building (upon information and belief, the name

   of the building is “Center for Business & Industry Building”) to find a young man who,

   upon information and belief, is a security guard of NTC (“Security Guard”) sitting at a

   table. Security Guard looked at Plaintiff and asked if she needed help, to which Plaintiff

   replied no.

12. Security Guard then said, “Here is your mask,” referring to the mask he offered to

   Plaintiff to wear. Plaintiff replied to Security Guard that she is mask exempt and started

   walking to the classroom where Plaintiff was supposed to meet Kelly.

13. A minute after the above-mentioned encounter, Security Guard went into the room where

   Plaintiff and Kelly were in and told Plaintiff that she had to put on hand sanitizer and a

   mask or leave the building.



                                             3
    Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 4 of 12




14. Plaintiff told Security Guard again about her mask exemption and that she could not put

   hand sanitizer on as she is allergic, and it would make her sick. Security Guard started to

   come toward Plaintiff in an attempt to escort her out of the room.

15. Plaintiff felt threatened by Security Guard’s above-mentioned behavior. Plaintiff asked

   Security Guard to stop coming at her and told him she was about to leave.

16. Plaintiff started heading towards the door. Security Guard followed Plaintiff until she left

   the building.

17. From when Security Guard asked Plaintiff to leave the room to Plaintiff’s departure of

   the building took roughly 4 minutes.

18. On July 29, 2020, once Plaintiff got home, she immediately called Director of Workforce

   Training & Professional Development Jarred Eggebrecht (“Mr. Eggebrecht”). Plaintiff

   told Mr. Eggebrecht the above-mentioned experience she had with NTC’s Security

   Guard.

19. In the above-mentioned phone call, Plaintiff also told Mr. Eggebrecht that she cannot

   wear a mask or use hand sanitizer due to her health conditions, and she would not be able

   to go into NTC’s buildings if NTC insists that she wear a mask and use hand sanitizer.

20. In the above-mentioned phone call, Mr. Eggebrecht told Plaintiff that NTC might be able

   to make her class a Zoom class and promised that he would get back to Plaintiff.

21. The next day, on July 30, 2020, Plaintiff received a voicemail from the Vice President of

   Learning at NTC, Darren Ackley (Mr. Ackley), informing Plaintiff that her employment

   was terminated because of her inability to comply with NTC’s rules requiring masks and

   the use of hand sanitizer. (Exhibit 1 “Termination Voicemail”).


                             FIRST CLAIM FOR RELIEF


                                             4
    Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 5 of 12




         VIOLATION OF THE AMERICANS WITH DISABILITIES ACT


22. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1-21 of this Complaint

   as if fully set forth herein.

23. On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”), 42

   U.S.C. §12101 et. seq. Commercial enterprises were provided one and a half (1.5) years

   from enactment of the statute to implement its requirements. The effective date of Title I

   of the ADA was on July 26, 1992 and originally applied to employers with 25 or more

   employees. It prohibits employment discrimination against qualified individuals with

   disabilities. Since July 26, 1994, Title I has applied to employers with 15 or more

   employees.

24. Congress found, among other things, that:

       a. physical or mental disabilities in no way diminish a person's right to fully

           participate in all aspects of society, yet many people with physical or mental

           disabilities have been precluded from doing so because of discrimination; others

           who have a record of a disability or are regarded as having a disability also have

           been subjected to discrimination;

       b. historically, society has tended to isolate and segregate individuals with

           disabilities, and, despite some improvements, such forms of discrimination

           against individuals with disabilities continue to be a serious and pervasive social

           problem;

       c. discrimination against individuals with disabilities persists in such critical areas as

           employment, housing, public accommodations, education, transportation,




                                               5
        Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 6 of 12




               communication, recreation, institutionalization, health services, voting, and access

               to public services;

           d. individuals with disabilities continually encounter various forms of

               discrimination, including outright intentional exclusion, the discriminatory effects

               of architectural, transportation, and communication barriers, overprotective rules

               and policies, failure to make modifications to existing facilities and practices,

               exclusionary qualification standards and criteria, segregation, and relegation to

               lesser services, programs, activities, benefits, jobs, or other opportunities; and

           e. the continuing existence of unfair and unnecessary discrimination and prejudice

               denies people with disabilities the opportunity to compete on an equal basis and to

               pursue those opportunities for which our free society is justifiably famous and

               costs the United States billions of dollars in unnecessary expenses resulting from

               dependency and nonproductivity.


42 U.S.C. §12101(a)(1)-(3), (5) and (8).


   25. Congress explicitly stated that the purpose of the ADA was to:

           a. provide a clear and comprehensive national mandate for the elimination of

               discrimination against individuals with disabilities;

           b. provide clear, strong, consistent, enforceable standards addressing discrimination

               against individuals with disabilities;

           c. invoke the sweep of congressional authority, including the power to enforce the

               fourteenth amendment and to regulate commerce, in order to address the major

               areas of discrimination faced day-to-day by people with disabilities.



                                                 6
        Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 7 of 12




42 U.S.C. §12101(b)(1)(2) and (4).


   26. Pursuant to 42 U.S.C. §12111 (2) and (5) and the 2010 ADA Standards, Defendants are

       employers covered by the ADA by the fact they (1) engage in an industry affecting

       commerce and (2) have 15 or more employees for each working day in each of 20 or

       more calendar weeks in the current or preceding year. Therefore, each Defendant is

       covered by, and required to comply with, the ADA.

   27. Pursuant to 42 U.S.C. § 12102(2), Plaintiff has a physical impairment that substantially

       limits her major life activity and has a record of such impairment.

   28. Pursuant to 42 U.S.C. § 12111(8), Plaintiff is a qualified individual with a disability who,

       with or without reasonable accommodation, can perform the essential functions of the

       employment position that such an individual holds or desires.

   29. Defendants have discriminated against Plaintiff by: (1) discharging her on the basis of her

       disability; (2) effectively subjecting Plaintiff to discrimination on the basis of her

       disability; (3) excluding or denying equal jobs to Plaintiff because of her disability; (4)

       not making reasonable accommodations to Plaintiff pursuant to 42 U.S.C. §12112 (b).

   30. Plaintiff has communicated with Defendant NTC’s employees about her medical

       condition/disability that prevents her from complying with Defendant NTC’s mask and

       hand sanitizer policy.

   31. Defendant NTC did not offer Plaintiff any reasonable accommodations for her disability,

       and Defendant discharged Plaintiff on the basis of such disability.

   32. Defendants are in violation of 42 U.S.C. §12112 et. seq. and the 2010 American

       Disabilities Act Standards et. seq., and are thereby unlawfully discriminating against

       Plaintiff as a result of, inter alia, these specific violations:


                                                   7
    Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 8 of 12




       a. Utilizing standards, criteria, or methods of administration (A) that have the effect

           of discrimination on the basis of disability; or (B) that perpetuate the

           discrimination of others who are subject to common administrative control;

       b. Excluding or otherwise denying equal jobs or benefits to a qualified individual

           because of the known disability of an individual with whom the qualified

           individual is known to have a relationship or association;

       c. Not making reasonable accommodations to the known physical or mental

           limitations of an otherwise qualified individual with a disability who is an

           applicant or employee;

       d. Denying employment opportunities to a job applicant or employee who is an

           otherwise qualified individual with a disability, if such denial is based on the need

           of such covered entity to make reasonable accommodation to the physical or

           mental impairments of the employee or applicant.

33. Plaintiff has retained the undersigned counsel for the filing and prosecution of this action.

   Plaintiff is entitled to have her reasonable attorneys’ fees, costs and expenses paid by

   Defendants, pursuant to 42 U.S.C. §12205.

34. Under the terms of the Civil Rights Act of 1991, 42 U.S.C. § 1981a, punitive damages

   are available in claims under the Americans with Disabilities Act of 1990, 42 U.S.C. §

   12101 et seq. Cases in which an employer has engaged in intentional discrimination and

   has done so with malice or with reckless indifference to the federally protected rights of

   an aggrieved individual violate those provisions.




                                              8
    Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 9 of 12




35. After Defendant NTC was informed by Plaintiff that she has a disability that prevents her

   from complying with Defendant NTC’s mask and hand sanitizer policy, Defendant NTC

   discharged Plaintiff immediately the next day through a voicemail.

36. Defendant NTC’s immediate discharge of Plaintiff without considering looking into her

   situation shows reckless and callous indifference to the federally protected rights of

   Plaintiff.

37. Plaintiff is entitled to punitive damages.


                             SECOND CLAIM FOR RELIEF


            VIOLATION OF WISCONSIN FAIR EMPLOYMENT ACT


38. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1-37 of this Complaint

   as if fully set forth herein.

39. As a result of the medical condition, Plaintiff has a physical impairment which makes

   achievement unusually difficult or limits the capacity to work and has a record of such

   impairment. Plaintiff is an individual with a disability within the meaning of Wisconsin

   Statutes §§ 111.31-111.395.

40. Defendants are employers within the meaning of Wisconsin Statutes § 111.32 (6).

41. Pursuant to Wisconsin Statute §111.321, no employer, labor organization, employment

   agency, licensing agency, or other person may engage in any act of employment

   discrimination against any individual on the basis of …disability[.]

42. Specified in Wisconsin Statute §111.322, it is an act of employment discrimination to

   refuse to hire, employ, admit or license any individual, to bar or terminate from

   employment or labor organization membership any individual, or to discriminate against


                                                 9
    Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 10 of 12




   any individual in promotion, compensation or in terms, conditions or privileges of

   employment or labor organization membership because of any basis enumerated in s.

   111.321.

43. Pursuant to Wisconsin Statute §111.325, it is unlawful for any employer, labor

   organization, licensing agency or person to discriminate against any employee or any

   applicant for employment or licensing.

44. Defendants discharged Plaintiff because of her disability.

45. By discharging Plaintiff on the basis of her disability, Defendants violated Wisconsin

   Statutes §§ 111.321, 111.322, 111.325.

46. Defendant NTC refused to acknowledge the discrimination by responding to Plaintiff’s

   Demand Letter.

                                   THIRD CLAIM FOR RELIEF

                                   WRONGFUL DISCHARGE

47. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1-46 of this Complaint

   as if fully set forth herein.

48. An individual has a cause of action for wrongful discharge when the discharge is contrary

   to a fundamental and well-defined public policy as evidenced by existing law.

49. Individuals seeking relief for wrongful discharge must: (1) first identify a fundamental

   and well-defined public policy in their complaint sufficient to trigger the exception to the

   employment-at-will doctrine; and (2) then demonstrate that the discharge violated that

   fundamental and well-defined public policy.




                                            10
       Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 11 of 12




   50. As Plaintiff’s allegations stated in paragraph 22-39, Defendants violated 2010 American

       with Disability Act and Wisconsin Fair Employment Act by discharging Plaintiff on the

       basis of her disability.


   WHEREFORE, Plaintiff demands judgement against Defendant and requests the following

   relief:


   1. This Court enter an injunction against Defendants preventing them from discriminating

       against Plaintiff based on the disability;

   2. This Court award compensatory damages to Plaintiff;

   3. This Court assess punitive damages;

   4. This Court award reasonable attorney’s fees, all costs (including, but not limited to the

       court costs and expert fees) and other expenses of suit to the Plaintiff; and

   5. This Court award such other and further relief as it may deem necessary, just and proper.


                                         JURY DEMAND


       Plaintiff requests a trial by jury on all matters as to which she is entitled by law.


Respectfully submitted this 8th day of October, 2020.




                                                         Levine Eisberner LLC
                                                         Attorneys for Plaintiff
                                                         14 West Mifflin Street, Suite 206
                                                         Madison, Wisconsin 53703
                                                         BY:




                                                    11
Case: 3:20-cv-00934-slc Document #: 1 Filed: 10/08/20 Page 12 of 12




                                     Qiushi Yang
                                     nikki@leattys.com
                                     (888) 367-8198
                                     Wisconsin State Bar No. 1119453

                                     Brent Eisberner
                                     brent@leattys.com
                                     888-367-8198
                                     Wisconsin Bar Number: 1098038




                                12
